STEWART, Justice
(dissenting).
I dissent on the ground that the majority opinion, in my view, misapplies Rule 56, U.R.C.P., and denies the right of Uranium Services, Inc., to have a trial on the merits as to the ownership of the mining claims in question.
Strict and narrow application of Rule 56 rests on two sound policy considerations. First, a litigant has a constitutional right to have issues of fact in a common law action decided by a jury of his peers. Second, a trial judge is in no position to ascertain the truth of a situation based on disputed affidavits: long established trial procedures are the means for distinguishing between truth and falsity. Accordingly, when the affidavits in a summary judgment proceeding have some doubt as to the truth of a material fact, the doubt must be resolved in favor of a trial. As this Court stated in Dupler v. Yates, 10 Utah 2d 251, 351 P.2d 624, 636 (1960):
Rule 56 U.R.C.P. is not intended to provide a substitute for the regular trial of eases in which there are disputed issues of fact upon which the outcome of the litigation depends. And it should be invoked with caution to the end that litigants may be afforded a trial where there exists between them a bona fide dispute of material fact.
The majority opinion sustains the granting of summary judgment on the ground that the affidavit filed on behalf of Defendant Uranium Services “was totally conclu-sionary in nature, and the trial judge properly ruled it was not sufficient to meet Uranium’s burden of showing presence of a material fact requiring trial.”
Plaintiff’s affidavit filed in support of the motion for summary judgment was, indeed, quite specific and asserted that “this affiant has continuously been in possession of said property, explored, mined and developed said properties, and during the early 1960’s did ship substantial amounts of ore therefrom; that the mining operation of this affiant is readily seen because of the developed portals and permanent markings upon said property.” The affidavit further indicates that “Affidavits of Work Done” on the “Little Susan Group” had been filed with the Recorder of Emery County.
Defendant’s affidavit in opposition stated that Uranium Services, Inc., is the owner of unpatented mining claims referred to in the affidavit of Torval Albrecht; and that the affiant John L. Anderson “has personally examined, annually, mining claims which are covered by the affidavit of Torval Al-brecht; and of his own knowledge, it appears that no mining operations of any type or nature whatsoever have been conducted on the subject property for many years.” The affidavit further states that Torval Al-brecht, Sherwood Albrecht, Maurice Al-brecht, Steve Albrecht, Carl R. Albrecht, and their predecessors abandoned the mining claims in 1960; and that he, John Anderson, “on behalf of Uranium Services, Inc., filed the Notices of Location with respect to the subject property, all of which were subsequent to the abandonment of the plaintiffs and their predecessors, successors and assigns to the subject mining claims
All that is required by Rule 56(e) is that the affidavits supporting and opposing a *1028motion for summary judgment “shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein.” Clearly, the affidavit of John Anderson, in opposition to the motion for summary judgment, was based on testimony asserted to be of his own knowledge, and he would have been allowed to testify at trial that “no mining operations of any type or nature whatsoever have been conducted on the subject property for many years.” There is no requirement in Rule 56 that the affidavits have any degree of specificity, and it is certainly most difficult when having to testify to a negative, to conceive of how the affidavit of John Anderson could have been more specific. In my view, it clearly was admissible and clearly established an issue of fact which should not have been “tried on the affidavits”. Walker v. Rocky Mountain Recreation Corporation, 29 Utah 2d 274, 508 P.2d 538 (1973), relied upon by the majority for the proposition that Anderson’s affidavit is inadequate, stands, in my view, precisely for the proposition that his affidavit was sufficient.
CROCKETT, J., concurs with the views expressed in the dissenting opinion of STEWART, J.